936 F.2d 582
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Erwin T. GROARK, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-9575.
United States Court of Appeals, Tenth Circuit.
June 14, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Erwin T. Groark appeals the denial of benefits under the Black Lung Benefits Reform Act of 1977, amending the federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. Sec. 901 et seq.  (1988).  We affirm.


3
To determine whether benefits were properly denied, we review whether the administrative law judge's (ALJ) decision is supported by substantial evidence in the record as a whole and is in accordance with the law.  Velasquez v. Director, O.W.P.C., 835 F.2d 262, 264 (10th Cir.1987).  In so doing, we inquire only into whether there exists sufficient evidence to support the trier of fact.  Plutt v. Benefits Review Bd., 804 F.2d 597, 598 (10th Cir.1986).


4
After an administrative hearing and a review of the medical record, the ALJ concluded that Groark had not established his eligibility for benefits because the medical opinion evidence in the record did not establish the presence of pneumoconiosis.  The Benefits Review Board (BRB) affirmed the ALJ's finding.


5
Having reviewed the evidence in the record and Groark's objections thereto, we conclude there exists sufficient evidence to support the determination of the ALJ.  We therefore AFFIRM.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3